163



OFFICE   OF l-$fE AlTORNEY    GENERAL   OF TEXAS
                     AUSTIN
Honorable F. A. 'Peylor,~5g5           2
                                                                                 264

          3hl8 48p4U'twnt has horetoforcl h&4 in Opinion Ro5.
O-752, and O-996 that the aoamttssionars~ aourt QA aouatiea
oppratingun48r ths CkmralRoe&Lav of ths State oZFexe5, a5
sat out in Tale tE9,Vol. 7, VamwL'a Alluotet54 civil stetuter,
lm not 5mpov5redor authorfredto buy eutomobil55,piok-ups,oc
truck5 for the 6ounty to be us54 by the mmJl58lonern In the
parforwwe ot thsir 4uti55 as oaunty oomalsniom3m.
          In Cpinion Ho. O-2362, it vas held thet th5 ocmmi5-
Bioa5r5'oourtor sxRAmt&colmty he4 no authority to pi?aheno
and p5yfor tires en4 tub58 for PILeutowbile oyzlddby a oounty
oom5i56lon5rvhuh h6 ur54 ia ths oon4ucrt  of aouuty busfners.
oh Cpiniop Ho. 0-1918, it van halt3that ths aomnira~one~s@aomt
OS Iklla5 County he4 no legal authority or paver to u55 the ooun-
ty fun48 tar paymatof sqmase8 -ed         ln oonneotlonvlth
5utoaobll88       driven   by thy souaty   oarmis8ioners.

          In au ophlorr 0S thl5 depwtmant &ted Augu8t 5, 1920,
aa4 pubri5h84 at p. U4 of th5 Bienn.lalReport ror th6 year5 1918.
1920, it   via5    he14 that th5 ootmty oomm.ie5kme~5are not euthorLx54
to   puroha~      en4 pay for gasollns OF other automobile 8uppllier and
rubait their 6ladm5 thanfor to thiocsai55Loner5co'5ourt fop audit
an4 a3.Mv5aoe,an4 alaSan far such 'mpp&ies furnhhe4 for wuah
pmpo555 an not legftSm8t5ehaPge5 against ths county, vhsther 50
pawha                                      or sol4 direct to tbs
          end p5i4 lar by ths oos55f5oton5rn
tmnty W the dealer. Thl5 oplnl.6n oite5 ths oa5en of Gnippa 83.
Stavmt InmVork5, 66 S. Vi. 3321 &igby v. State, 10 8. V. 760;
an4HaFa5vr,liaaon4, 203 8.W.~ #5.
               You stat5   -ia &r     lott5r thst, 'th.levehble ve8 us54
b7 this 5aploy55 in th5 di56hargs oi hl5 4utie5 on the ma45 of
ths mInty.* Thl8 belag true, it in our opinion, that the aounty
auditor aan 15gally lppxmve th5 abc+veulation* ala*. Provl454,
hovovoe, t@ aolslPisrionsn~ ootwt ranted th5 plahrp or 15&ly
authorl504 5ome.one to do so fas the purpow of said 55tploy55
porfom.lngen4 4256harginghi5 duties oat,or ln aonn5ationvlth
ths publto roa45 of the aounty.
               Trusting that ths rongoing fully ausvims your inuuby,
ve era
                                                            Youra verytmly
                                                    ATTORHR’X   GERRML OF TXJU